DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2021 has been entered.

Claim Status
Claims 1 and 19 are amended.
Claims 2-5, 7-8, 11, 13, 15, 17, 18, and 20 are canceled.
Claims 47-49 are newly added. 
Claims 1, 6, 9-10, 12, 14, 16, 19, and 21-49 are presented for examination.

Response to Arguments
Applicant's arguments presented in the amendments filed on 9/9/2021 have fully been considered but are moot because of the new ground of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 16, 19, 21-23, 26, 27, 29-32, 36-39, 42-43, 45-46, 48, and 49 are rejected under U.S.C. 103 as being unpatentable over Chen et al. (US 20180359292), in view of Blair (US 20140096033). 

Regarding claim 1, Chen discloses, Apparatus for providing display of exchanged messages (see par. 0033-0035, fig. 5), said apparatus comprising:
a memory for storing said messages (see par. 0033-0035, fig. 5); and
at least one processor (see par. 0033-0035, fig. 5) for:
providing display of said messages exchanged between a plurality of participants (par. 0021 fig. 2C discloses GUIs 200 and 220, providing display of group chat between members of chat window), said messages are exchanged within channels, said channels include a first channel with a first message stream and a second channel with a second message stream (par. 0021, fig. 2C discloses two separate message streams within each group chat GUI or channel), wherein text to be included in a first of said messages is received into a text entry bar from a first of said participants a) while in said first channel, and b) after said second channel has been created (Par. 0021 fig. 2C discloses that The input area 205 is configured to receive text and other input which, when submitted (e.g., via the submit button 207) is displayed in the group chat window 202, and the GUI 220, i.e. text entry bar 105 receives user input text “THANKS TYLER” as shown in fig. 2C while user is in chat channel 202 and that is after the chat channel 220 is already established); 
receiving a designation from said first of said participants, prior to said first of said messages being transmitted in said first channel and after said second channel has been created, that said first of said messages is to be transmitted in said second channel (Par. 0021 fig. 2C discloses, The input area 205 is configured to receive text and other input which, when submitted (e.g., via the submit button 207) is displayed in the group chat window 202, here user selecting button 207, submit to all = designating by USER A to transmit the message in first chat channel 202 and second chat channel 220, as shown in fig. 2D message “THANKS TYLER” gets transmitted in both of chat channels 202 and 220, further to that, par. 0027, fig. 2B discloses, the user may (i.e. first user of the chat group “work”) select each of the three users depicted in the window 210. Each selected user would be presented a respective chat window 220, i.e. three channels are created for members of the chat group “work” to chat with three external users, par. 0027 further discloses GUI 200 further provides );
transmitting said first of said messages a) in said first message stream in said first channel; and b) in said second message stream in said second channel after receiving said designation so that said first of said messages appears in said first message stream and said second message stream (par. 0021, fig. 2D, user A sending “THANKS TYLER” message by designating the message to be sent to all, therefore in to both the channels, chat channel 202 and 220); 
allowing a second of said participants while in said first channel and a third of said participants while in said second channel to reply to said first of said messages (fig. 2C-2F, par. 0021-0026 discloses that users of “work” chat group or channel window 202 are allowed to chat with each other therefore allowed to replay to messages, and the user TYLER123 (i.e. third of all participants) in chat channel 220 is able reply to message from users of “work” chat group or channel),
wherein at least one of a) said second of said participants is not included in said second channel, or b) said third of said participants is not included in said first channel, when said first of said messages is transmitted (fig. fig. 2C par. 0021 discloses other participants (i.e. second participants) of the ‘Work” chat group is not included in chat channel 220, while TYLER123 is not a member of “Work” chat group, ). 
Chen does not disclose, after transmitting said first of said messages in said first channel and said second channel, indicating in at least one of said first channel or said second channel that said first of said messages was transmitted in more than one of said channels.
However Blair teaches, after transmitting said first of said messages in said first channel and said second channel, providing an indication in at least one of said first channel or said second channel that said first of said messages was transmitted in both said first channel and said second channel (par. 0157 discloses, in this example we can see (40) that the original message was sent "To:" Jane S and Joe B and has been received by them (not greyed out), i.e. sending message to two different people therefore two different channel as each individual recipient can control direct communication with sender, fig. 13 shows that this message was sent 23 min ago, therefore that indicates that transmission of message has occurred). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Chen to include features of providing indication in the first channel or second channel that the message was transmitted in both the first channel and the second channel, a taught by Blair, to determine who are the recipient of the message that message was sent to, as disclosed in Blair fig. 0157.

Regarding claim 6, Apparatus according to claim 1, 
Chen further discloses, wherein said second of said participants receives said first of said messages and replies with a response that is visible to only said first of said participates and said second of said participants (par. 0021, the input area 204 is configured to receive text and other input which, when submitted (e.g., via the submit button 206), is displayed in the group chat window 202 (e.g., to the members of the group chat), but not displayed in the GUI 220, i.e. user replies or conversations within chat group 202 is only visible to members or chat group 202).  

Regarding claim 9, Apparatus according to claim 1, 
Chen further discloses, wherein replaying to said first of said message is initiated through physical interaction with a display that is displaying said first of said messages (par. 0022 discloses The GUI 220 also includes an input box 221 that allows the user Tyler123 to submit messages, par. 0036 discloses output device touch screen display).  

Regarding claim 16, Apparatus according to claim 1, 
Chen further discloses, wherein said first of said participants indicates with physical action that said first of said message is to be transmitted to ones of said channels that includes said first channel and said second channel (Par. 0021 fig. 2C discloses, The input area 205 is configured to receive text and other input which, when submitted (e.g., via the submit button 207) is displayed in the group chat window 202, here user selecting button 207, submit to all = designating by USER A to transmit 

Regarding claim 19, Chen discloses, a method of providing display of exchanged messages, said method comprising the steps of: 
providing display of said messages exchanged between a plurality of participants (par. 0021 fig. 2C discloses GUIs 200 and 220, providing display of group chat between members of chat window), said messages are exchanged within channels, said channels include a first channel with a first message stream and a second channel with a second message stream (par. 0021, fig. 2C discloses two separate message streams within each group chat GUI or channel), wherein text to be included in a first of said messages is received into a text entry bar from a first of said participants a) while in said first channel, and b) after said second channel has been created (Par. 0021 fig. 2C discloses that The input area 205 is configured to receive text and other input which, when submitted (e.g., via the submit button 207) is displayed in the group chat window 202, and the GUI 220, i.e. text entry bar 105 receives user input text “THANKS TYLER” as shown in fig. 2C while user is in chat channel 202 and that is after the chat channel 220 is already established); 
receiving a designation from said first of said participants, prior to said first of said messages being transmitted in said first channel and after said second channel has been created, that said first of said messages is to be transmitted in said second channel (Par. 0021 fig. 2C discloses, The input area 205 is configured to receive text and other input which, when submitted (e.g., via the submit button 207) is displayed in the group chat window 202, here user selecting button 207, submit to all = designating by USER A to transmit the message in first chat channel 202 and second chat channel 220, as shown in fig. 2D message “THANKS TYLER” gets transmitted in both of chat channels 202 and 220, further to that, par. 0027, fig. 2B discloses, the user may (i.e. first user of the chat group “work”) select each of the three users depicted in the window 210. Each selected user would be presented a respective chat window 220, i.e. three channels are created for members of the chat group “work” to chat with three external users, par. 0027 further discloses GUI 200 further provides the members of the group chat input areas to send messages to group (i.e. within chat channel 202) as well as to one or more of the external users, for example send a message to two of the three external users but not the third external user, i.e. receiving designation of which of the external users (i.e. in their created respective chat channel) to get the message in order to send message in one of the specific external user’s channel and not to other external user’s channels);
transmitting said first of said messages a) in said first message stream in said first channel; and b) in said second message stream in said second channel after receiving said designation so that said first of said messages appears in said first message stream and said second message stream (par. 0021, fig. 2D, user A sending “THANKS TYLER” message by designating the message to be sent to all, therefore in to both the channels, chat channel 202 and 220); 
allowing a second of said participants while in said first channel and a third of said participants while in said second channel to reply to said first of said messages (fig. 2C-2F, par. 0021-0026 discloses that users of “work” chat group or channel window 202 are allowed to chat with each other therefore allowed to replay to messages, and the user TYLER123 (i.e. third of all participants) in chat channel 220 is able reply to message from users of “work” chat group or channel),
wherein at least one of a) said second of said participants is not included in said second channel, or b) said third of said participants is not included in said first channel, when said first of said messages is transmitted (fig. fig. 2C par. 0021 discloses other participants (i.e. second participants) of the ‘Work” chat group is not included in chat channel 220, while TYLER123 is not a member of “Work” chat group, as user TYLER123 does not see all the communications among users of the “work” chat group). 
Chen does not disclose, after transmitting said first of said messages in said first channel and said second channel, indicating in at least one of said first channel or said second channel that said first of said messages was transmitted in more than one of said channels.
However Blair teaches, after transmitting said first of said messages in said first channel and said second channel, providing an indication in at least one of said first channel or said second channel that said first of said messages was transmitted in both said first channel and said second channel (par. 0157 discloses, in this example we can see (40) that the original message was sent "To:" Jane S and Joe B and has been received by them (not greyed out), i.e. sending 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Chen to include features of providing indication in the first channel or second channel that the message was transmitted in both the first channel and the second channel, a taught by Blair, to determine who are the recipient of the message that message was sent to, as disclosed in Blair fig. 0157.

Regarding claim 21, Apparatus according to claim 1, 
Chen further discloses, wherein said first of said participants is authorized to participate in said first channel and said second channel as a condition of transmitting said first of said messages in said first channel and said second channel (par. 0020-0021, 2B discloses, a user of the chat group “Work” initiates and opens chat GUI 220 for sending message to external user, i.e. members of the chat group “work” are authorized to send messages in chat channel 220, par. 0021 the input area 204 is configured to receive text and other input which, when submitted (e.g., via the submit button 206), is displayed in the group chat window 202 (e.g., to the members of the group chat), i.e. group members are authorized to send messages to other members in chat group).  

Regarding claim 22, Apparatus according to claim 1, 
Chen in view of Blair discloses, wherein responsive to physical interaction with a screen providing said display of said messages, said first channel and said second channel are identified as having transmitted therein said first of said messages and said second of said messages (Blair, par. 0136, fig. 5 discloses The user may click on controls (33), (34) to expand or collapse a message respectively, par. 0157In this example we can see (40) that the original message was sent "To:" Jane S and Joe B and has been received by them (not greyed out, i.e. message was sent to two recipient and was transmitted to them, sending message to two different people therefore two different channel as each individual recipient can control direct communication with sender)).  

Regarding claim 23, Apparatus according to claim 1, 
Chen in view of Blair discloses,  wherein when said second of said participants replies with a third response to said first of said messages in said first channel, said third response is also transmitted in said second channel  (Blair par. 0254-0256, fig. 13 discloses John Doe sends the initial message to Jane Smith and Joe Brown and Jane clicks "Reply All" and responds, i.e. when Jane replies to senders (i.e. that is in first channel directly with sender), the replay is also transmitted to Joe Brown, Joe Brown is a second communication channel of sender John Doe). 


Regarding claim 26, Apparatus according to claim 1, 
Chen further discloses, wherein said first of said messages is transmitted in said first channel by default (par. 0021 discloses, the input area 204 is configured to receive text and other input which, when submitted (e.g., via the submit button 206), is displayed in the group chat window 202 (e.g., to the members of the group chat), but not displayed in the GUI 220 (e.g., Tyler123 cannot view). The input area 205 is configured to receive text and other input which, when submitted (e.g., via the submit button 207) is displayed in the group chat window 202, and the GUI 220, i.e. in each of the option message gets transmitted in group chat by default).  
 
Regarding claim 27, Apparatus according to claim 1, 
Chen further discloses, wherein said first of said messages is transmitted in said first channel after said first of said participants selects said first channel for transmitting said first of said messages (par. 0021 discloses, the input area 204 is configured to receive text and other input which, when submitted (e.g., via the submit button 206), is displayed in the group chat window 202 (e.g., to the members of the group chat), but not displayed in the GUI 220, i.e. when message is selected to be transmitted in group chat only, message only gets transmitted in group chat or first channel).  

Regarding claim 29, Apparatus according to claim 1, 
Chen further discloses, wherein receiving said designation includes identifying said second channel as being where said first of said messages is to be transmitted (par. 0027, fig. 2B discloses, the user may (i.e. first user of the chat 

Regarding claim 30, Apparatus according to claim 1, 
Chen in view of Blair discloses, wherein said indication is provided in said first channel and said second channel (Blair par. 0254-0256, fig. 13 discloses John Doe sends the initial message to Jane Smith and Joe Brown i.e. indication in first channel shows that message was transmitted to different recipient therefore two different channel, and since second recipient Joe Brown receiver the message (i.e. in second channel), it also shows to Joe Brown indication that message was also copied to first recipient Jane Smith).  

Regarding claim 31, is similar to claim 6 and is examined accordingly.

Regarding claim 32, is similar to claim 9 and is examined accordingly.

Regarding claim 36, is similar to claim 16 and is examined accordingly.

Regarding claim 37, is similar to claim 21 and is examined accordingly.

Regarding claim 38, is similar to claim 22 and is examined accordingly.

Regarding claim 39, is similar to claim 23 and is examined accordingly.

Regarding claim 42, is similar to claim 26 and is examined accordingly.

Regarding claim 43, is similar to claim 27 and is examined accordingly.

Regarding claim 45, is similar to claim 29 and is examined accordingly.

Regarding claim 46, is similar to claim 30 and is examined accordingly.

Regarding claim 48, Apparatus according to claim 1, 
Chen further discloses, wherein said more than one of said channels includes both said first channel and said second channel (par. 0021 fig. 2C discloses two of message channel 202 and 220).

Regarding claim 49, Apparatus according to claim 1, 
Chen further discloses, wherein a previous message is allowed to be transmitted from said first of said participants to said third of said participants in said second channel before said first of said messages is transmitted in said second channel to said third of said participants (par. 0023 fig. 2D discloses, in the message channel 220 or second channel, message from User A that was transmitted before USER A transmitted “Thanks Tyler” message).

Claims 10, 28, 33, and 44 are rejected under U.S.C. 103 as being unpatentable over Chen et al. (US 20180359292), in view of Blair (US 20140096033), in further view of Lee et al. (US 20170054664).

Regarding claim 10, Apparatus according to claim 1, 
Chen in view of Blair does not disclose, wherein said second of said participants replies with a first response, a fourth of said participants replies to said first of said messages in said first channel with a second response, and wherein said first response and said second response are displayed in a manner so that said first response and said second response are grouped together in said first channel. 
Lee discloses, wherein said second of said participants replies with a first response, a fourth of said participants replies to said first of said messages in said first channel with a second response, and wherein said first response and said second response are displayed in a manner so that said first  response and said second response are grouped together in said first channel (par. 0112, fig. 8,   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Chen in view of Blair to include feature of grouping the response from users received for the sent message, as taught by Lee, to easily and conveniently verify messages relevant to the group message, as disclosed in Lee fig. 0029.

Regarding claim 28, Apparatus according to claim 1, 
Chen in view of Blair does not disclose, wherein all but said first of said participants is prevented from receiving said first of said message in said first channel. 
Lee discloses, wherein all but said first of said participants is prevented from receiving said first of said message in said first channel (par. 0111, fig. 13 discloses sending select group of people the new message, therefore prevent all others from receiving that message).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Chen in view of Blair to include features of preventing all other users from receiving message in first channel, as taught by Lee, to deliver message to selective group of participants, as disclosed in Lee fig. 0111.

Regarding claim 33, is similar to claim 10 and is examined accordingly.

Regarding claim 44, is similar to claim 28 and is examined accordingly.

Claims 12 and 34 are rejected under U.S.C. 103 as being unpatentable over Chen et al. (US 20180359292), in view of Blair (US 20140096033), in further view of Loofbourrow (US 20120158857).

Regarding claim 12, Apparatus according to claim 1, 
Chen in view of Blair does not disclose, wherein said designation is performed by said first of said participants inserting one or more characters in said first-3-Application Serial No. 16/014,578 Response to Office Action of February 2, 2021Attorney Docket No. W 1186/20011 of said messages to indicate that said first of said message to said first channel and to said second channel.
  Loofbourrow discloses, wherein said designation is performed by said first of said participants inserting one or more characters in said first-3-Application Serial No. 16/014,578 Response to Office Action of February 2, 2021Attorney Docket No. W 1186/20011 of said messages to indicate that said first of said message to said first channel and to said second channel (par. 0036, fig. 2 discloses, sending message to primary group and second group by adding names of these recipient’s group indicating that message is to be send to first group and second group, message can be text message like SMS, twitter, instant messaging, sending field includes groups names or individual names, groups can be twitter groups, i.e. messaging channels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Chen in view of Blair to include features of designating by inserting one or more characters in message to indicate that Loofbourrow, to send the message or communicate message to entities who working on common purpose, as disclosed in Loofbourrow fig. 0033.

Regarding claim 34, is similar to claim 12 and is examined accordingly

Claims 14, 25, 35, 41, and 47 are rejected under U.S.C. 103 as being unpatentable over Chen et al. (US 20180359292), in view of Blair (US 20140096033), in further view of Weishaupl et al. (US 20160028660).

Regarding claim 14, Apparatus according to claim 1, 
Chen in view of Blair does not disclose, wherein when said second of said participants replies with a third response, said third response is visible to not all but less than all of said plurality of participants that participant in said first channel.
 Weishaupl discloses, wherein when said second of said participants replies with a third response, said third response is visible to not all but less than all of said plurality of participants that participant in said first channel (par. 0023, fig. 2c discloses that reply by user can be made private therefore reply is not visible to other users in chatroom).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Chen in view of Blair to include features of replay is only visible to less than all participants in channel, as taught by Weishaupl fig. 0003.

Regarding claim 25, Apparatus according to claim 1, 
Chen in view of Blair does not disclose, wherein at least one of said third of said participants is specified by said first of said participants as being authorized to receive said first of said messages; or a fourth participant included in said second channel that is not authorized to receive said first of said messages is prevented from viewing said first of said messages. 
Weishaupl discloses, wherein at least one of said third of said participants is specified by said first of said participants as being authorized to receive said first of said messages (par. 0023, fig. 2c discloses that reply by user can be made private therefore reply is not visible to other users in chatroom, i.e. senders the private message authorizes the recipients to receive the private message); or a fourth participant included in said second channel that is not authorized to receive said first of said messages is prevented from viewing said first of said messages. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Chen in view of Blair to include features of one of the participants is specified by the sender of message to be authorized to receive the sent message, as taught by Weishaupl, to proper safeguards the messages in messaging system, as disclosed in Weishaupl fig. 0003.

Regarding claim 35, is similar to claim 14 and is examined accordingly.

Regarding claim 41, is similar to claim 25 and is examined accordingly.

Regarding claim 47, Apparatus according to claim 1, 
Chen discloses, wherein said previous message is transmitted to said third of said participants in said second channel (par. 0021, fig. 2C discloses USER A sending initial or previous message in chat channel 220, before sending “THANKS TYLER” message in second channel).
Chen does not disclose that initial message can be sent privately without sending to other uses in the first chat group. 
 Weishaupl discloses, wherein said previous message is transmitted to said third of said participants in said second channel without being transmitted to said second of said participants in said first channel (par. 0028 discloses user entering private chat session 232, i.e. private chat session is a second channel, message exchanged in private session are not transmitted to other users in main chat group, fig. 2E discloses message 250 after the private session that is sent to all the users of chat group). 112 second
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Chen in view of Blair to include features of sending private message to user in another group without sending that message to other users in first group, as taught by Weishaupl, to allow private conversions that is not accessible to other users in the group, as disclosed in Weishaupl fig. 0006.

Claims 24 and 40 are rejected under U.S.C. 103 as being unpatentable over Chen et al. (US 20180359292), in view of Blair (US 20140096033), in further view of Allen et al. (US 20180351903).

Regarding claim 24, Apparatus according to claim 1, 
Chen further discloses, wherein said second of said participants replies in said first channel with a first response, -5-Application Serial No. 16/014,578Response to Office Action of February 2, 2021Attorney Docket No. W 1186/20011said third of said participants replies in said second channel with a second response, said first response is visible in said first channel and is prevented from being displayed in said second channel (par. 0021, the input area 204 is configured to receive text and other input which, when submitted (e.g., via the submit button 206), is displayed in the group chat window 202 (e.g., to the members of the group chat), but not displayed in the GUI 220, i.e. user replies or conversations within chat group 202 is only visible to members or chat group 202, par. 0022 discloses The GUI 220 also includes an input box 221 that allows the user Tyler123 to submit messages that are outputted in the GUI 220).
 Chen in view of Blair does not disclose, said second response is visible in said second channel and is prevented from being displayed in said first.  
Allen discloses, said second response is visible in said second channel and is prevented from being displayed in said first channel (par. 0029 -0030, fig. 2B discloses private group chat 242A where members of imitates private group chat 242A, i.e. creates second chat channel, private "whisper" message will be sent only to those selected group members. The private group chat 242A message is displayed as part of the group message flow in chat view 202, but with an indent to show that the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Chen in view of Blair to include features of communication in second channel is prevented from being displayed in the first channel, as taught by Allen, to allow private conversation between users of the second channel, as disclosed in Allen fig. 0029.

Regarding claim 40, is similar to claim 24 and is examined accordingly.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736. The examiner can normally be reached M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423